ORDER
IT IS ORDERED that the Honorable Clifton Newman be vested with exclusive jurisdiction to hear and dispose of the above case. Judge Newman shall decide all matters pertaining to these cases, including motions to appoint or relieve counsel, and shall retain jurisdiction over these cases regardless of where he may be assigned to hold court and may schedule such hearings as may be necessary at any time without regard as to whether there is a term of court scheduled.
/s/ Jean H. Toal
Chief Justice of South Carolina
FOR THE COURT